
	
		II
		110th CONGRESS
		1st Session
		S. 329
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Crapo (for himself,
			 Mrs. Lincoln, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide coverage for cardiac rehabilitation and pulmonary rehabilitation
		  services. 
	
	
		1.Short titleThis Act may be cited as the
			 Pulmonary and Cardiac Rehabilitation
			 Act of 2007.
		2.Coverage of items and
			 services under a cardiac rehabilitation program and a pulmonary rehabilitation
			 program
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection (s)(2)—
					(A)in subparagraph (Z), by striking
			 and at the end;
					(B)in subparagraph (AA), by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the end the following new
			 subparagraph:
						
							(BB)items and services furnished under a
				cardiac rehabilitation program (as defined in subsection (ccc)) or under a
				pulmonary rehabilitation program (as defined in subsection
				(ddd)).
							;
				and
					(2)by adding at the end the following new
			 subsections:
					
						(ccc)Cardiac rehabilitation program(1)The term cardiac rehabilitation
				program means a physician-supervised program (as described in paragraph
				(2)) that furnishes the items and services described in paragraph (3).
							(2)A
				program described in this paragraph is a program under which—
								(A)items and services under the program are
				delivered—
									(i)in a physician’s office;
									(ii)in a physician-directed clinic; or
									(iii)in a hospital on an outpatient
				basis;
									(B)a
				physician is immediately available and accessible for medical consultation and
				medical emergencies at all times items and services are being furnished under
				the program, except that, in the case of items and services furnished under
				such a program in a hospital, such availability shall be presumed; and
								(C)individualized treatment is furnished under
				a written plan established, reviewed, and signed by a physician every 30 days
				that describes—
									(i)the patient’s diagnosis;
									(ii)the type, amount, frequency, and duration
				of the items and services furnished under the plan; and
									(iii)the goals set for the patient under the
				plan.
									(3)The items and services described in this
				paragraph are—
								(A)physician-prescribed exercise;
								(B)cardiac risk factor modification, including
				education, counseling, and behavioral intervention (to the extent such
				education, counseling, and behavioral intervention is closely related to the
				individual’s care and treatment and is tailored to the individual’s
				needs);
								(C)psychosocial assessment;
								(D)outcomes assessment; and
								(E)such other items and services as the
				Secretary may determine, but only if such items and services are—
									(i)reasonable and necessary for the diagnosis
				or active treatment of the individual’s condition;
									(ii)reasonably expected to improve or maintain
				the individual’s condition and functional level; and
									(iii)furnished under such guidelines relating to
				the frequency and duration of such items and services as the Secretary shall
				establish, taking into account accepted norms of medical practice and the
				reasonable expectation of patient improvement.
									(4)The Secretary shall establish standards to
				ensure that a physician with expertise in the management of patients with
				cardiac pathophysiology who is licensed to practice medicine in the State in
				which a cardiac rehabilitation program is offered—
								(A)is
				responsible for such program; and
								(B)in
				consultation with appropriate staff, is involved substantially in directing the
				progress of individual patients in the program.
								(ddd)Pulmonary rehabilitation
		  program(1)The term pulmonary rehabilitation
				program means a physician-supervised program (as described in
				subsection (ccc)(2) with respect to a program under this subsection) that
				furnishes the items and services described in paragraph (2).
							(2)The items and services described in this
				paragraph are—
								(A)physician-prescribed exercise;
								(B)education or training (to the extent the
				education or training is closely and clearly related to the individual’s care
				and treatment and is tailored to such individual’s needs);
								(C)psychosocial assessment;
								(D)outcomes assessment; and
								(E)such other items and services as the
				Secretary may determine, but only if such items and services are—
									(i)reasonable and necessary for the diagnosis
				or active treatment of the individual’s condition;
									(ii)reasonably expected to improve or maintain
				the individual’s condition and functional level; and
									(iii)furnished under such guidelines relating to
				the frequency and duration of such items and services as the Secretary shall
				establish, taking into account accepted norms of medical practice and the
				reasonable expectation of patient improvement.
									(3)The Secretary shall establish standards to
				ensure that a physician with expertise in the management of patients with
				respiratory pathophysiology who is licensed to practice medicine in the State
				in which a pulmonary rehabilitation program is offered—
								(A)is
				responsible for such program; and
								(B)in
				consultation with appropriate staff, is involved substantially in directing the
				progress of individual patients in the
				program.
								.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished on or after the date
			 of enactment of this Act.
			
